DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered.
Applicant’s remarks regarding the rejection under 35 USC 112(a) are persuasive.  As stated by Applicant in its remarks, the claimed “portions” and “units” are interpreted to be physical hardware structures.
Applicant’s remarks regarding the prior art rejection are not persuasive.  Applicant asserts that Kim does not disclose the claims communication portion.  Although Applicant implies that the communication portion is for remote control, the claim does not recite remote control function.  It states that the communication portion communicates with a target device of the apparatus to receive a command from the target device.  The limitation only recites components and functions of the apparatus and does not suggest remote control.


Response to Amendments
Amendments to the claims overcome the objection to claim 12 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Applicant’s remarks overcome the rejection of claims 1-20 under 35 USC 112(a) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims and Applicant’s remarks overcome the rejection of claims 1-20 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.


Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein the input unit is stopped power transfer” should be “wherein the input unit stops”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a third opening and closing portion, but first and second opening and closing portions have not been recited.  The scope of the claim cannot be understood because on its face it appears that limitations may have been inadvertently omitted, and failure to claim first and second opening and closing portions leads to confusion since they would be 
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20140075215 by Kim et al.
As to claim 1, Kim discloses a device (control unit) for controlling a laundry treating apparatus, the laundry treating apparatus including an input unit (e.g. control buttons, touchscreen, para. 44), and operation unit (e.g. motor, pump), and a display unit (e.g. touchscreen) (see figs. 1-3), the device comprising
an operation controller (PCB 281 including main MICOM 221, para. 47) to receive power and communicates with the operation unit (para. 47); 
a display controller (PCB 285 including display MICOM 213) driven by power from the operation controller PCB 281 (power supplied from power IC 193, para. 48, that receives power from SMPS 231, fig. 6, on the operation controller PCB 281, para. 52) to control the display unit (para. 46); and 

wherein the input unit comprises a communication portion (communication portions of display PCB 285; control panel IC 191 and power IC 193) to communicate with a target device (touchscreen MICOM 213, input buttons, fig. 5) to receive a control signal input (fig. 5),
wherein the driving controller comprises a supply portion (control panel IC 191, fig. 6, para. 48) to receive power from the operation controller PCB 281 (power supplied from sub-SMPS 231 on operation controller PCB 281, para. 52, to control IC 191, fig. 6, on driving controller PCB 283, para. 48) and convert the power into driving power of the driving controller (via control panel IC 191); and a third opening and closing portion (connection hardware) to connect the supply portion of the driving controller (control panel IC 191) to the input unit (e.g. control buttons, touchscreen, para. 44) (standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46), wherein the third opening and closing portion disconnects the supply portion from the input unit when the apparatus is turned off (para. 59), and

As to claim 3, Kim discloses that the input unit receives power from the driving controller PCB 283 (para. 48, control panel IC 191 is on driving controller PCB 283 and thus receives power therefrom) and transfers an input signal to the driving controller PCB 283 (para. 49).
As to claim 4, Kim discloses that the input unit is driven by receiving power when the apparatus is in a standby state (para. 54, power IC 193 and control panel IC 191 receive standby power).
As to claim 5, Kim discloses that the operation controller comprises a first opening and closing portion (main relay 253, fig. 6, para. 52) to connect the external power source to a first power supply portion (main SMPS 233, fig. 6, para. 52) that converts the external power into a first power (para. 52, SMPS converts the power to DC); a second power supply portion (sub-SMPS 231, fig. 6, para. 52) that converts the external power into a second power (para. 52, SMPS converts the power to DC); and an operation performing portion (e.g. logic circuitry of PCB 281) driven by the first power to control the operation controller (PCB 281 including main MICOM 221, fig. 6, para. 47).
As to claim 6, Kim discloses that the first opening and closing portion (main relay 253, fig. 6, para. 52) is controlled by the driving controller (PCB 283 including standby 
As to claim 7, Kim discloses that the first opening and closing portion (main relay 253, fig. 6, para. 52) disconnects the external power source from the first power supply portion (main SMPS 233, fig. 6, para. 52) when the apparatus is turned off and in a standby state (para. 52) and connects the external power source to the first power supply portion when the apparatus is turned on (para. 52).
As to claim 8, Kim discloses that the first power supply portion (main SMPS 233, fig. 6, para. 52) receives power supplied from the external source when the external source is connected thereto by the first opening and closing portion (main relay 253, fig. 6, para. 52), converts the received power into the first power (para. 52, SMPS converts the power to DC), and supplies the first power to the operation unit (e.g. motor, pump) and the operation performing portion (e.g. logic circuitry of PCB 281).
As to claim 9, Kim discloses that the second power supply portion (sub-SMPS 231, fig. 6, para. 52) receives power from the external source at all times (fig. 6), converts the power into the second power (para. 52, SMPS converts the power to DC), and transfers the second power to the display unit (e.g. touchscreen) and the driving controller (PCB 283 including standby power MICOM 211, para. 48) (fig. 6).
As to claim 10, Kim discloses that the operation performing portion (e.g. logic circuitry of PCB 281) communicates with the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the operation controller (PCB 281 
As to claim 11, Kim discloses that the operation performing portion (e.g. logic circuitry of PCB 281) receives the signal from the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the operation controller (PCB 281 including main MICOM 221, para. 47) according to the signal (para. 49).
As to claim 12, Kim discloses that the display controller (PCB 285 including display MICOM 213) comprises a conversion portion (power IC 193, fig. 6, para. 48) to receive power from the driving controller (para. 46, standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46) and convert the power into driving power of the display controller (para. 48); and a display performing portion (MICOM 213, fig. 6) receiving the driving power from the conversion portion to control the display controller (para. 48).
As to claim 13, Kim discloses that the conversion portion (power IC 193, fig. 6, para. 48) receives the power from the driving controller (para. 46, standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46) when the apparatus is turned on (para. 59), converts the power into the driving power (para. 48), and supplies the driving power to the display performing portion (MICOM 213, fig. 6) (para. 59).
As to claim 14, Kim discloses that the display performing portion (MICOM 213, fig. 6) communicates with the input unit (e.g. touchscreen, para. 44) and the driving controller (PCB 283 including standby power MICOM 211, para. 48) to control the 
As to claim 15, Kim discloses that the driving controller (PCB 283 including standby power MICOM 211, para. 48) comprises a second opening and closing portion (connection hardware) to connect the operation controller (PCB 281 including main MICOM 221 and SMPS 231, paras. 47 and 52) to the display controller (PCB 285 including display MICOM 213) (standby power MICOM 211 on driving controller PCB 283 controls power and operation of the other components, para. 46); and a driving performing portion (e.g. connection hardware of control panel IC 191) receiving the driving power from the supply portion to control the driving controller.
As to claim 16, Kim discloses that the supply portion (control panel IC 191, fig. 6, para. 48) receives power from the driving controller (PCB 283 including standby power MICOM 211, para. 48) at all times (para. 54, control panel IC 191 receives power in an on state and standby state), converts the received power into the driving power (via control panel IC 191), and supplies the driving power to the driving performing portion (e.g. connection hardware of control panel IC 191).
As to claim 17, Kim discloses that the driving performing portion (e.g. connection hardware of control panel IC 191) controls the second opening and closing portion and the third opening and closing portion according to a driving state of the apparatus (fig. 6, connection hardware of control panel IC 191 controls the control signals, fig. 6).
As to claim 18, Kim discloses that the second opening and closing portion (connection hardware) disconnects the operation controller PCB 281 from the display 
As to claim 19, Kim discloses that the third opening and closing portion (connection hardware) connects the supply portion to the input unit when the apparatus is turned on (para. 57, power is not supplied to the display MICOM 213 in the standby state).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711